Citation Nr: 1519077	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  03-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a cardiovascular disability.  In March 2003, the Veteran testified before the Board at a hearing held at the RO.  A transcript of that hearing is of record.

In August 2004, this matter was remanded by the Board for further development.  In an April 2007 decision, the Board denied service connection for a cardiovascular disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an August 2008 Order, the Court remanded the claim for readjudication in accordance with the Joint Motion.  In October 2009, the Board remanded the Veteran's claim for further development.

In a September 2011 decision, the Board again denied the Veteran's claim.  The Veteran appealed that Board decision to the Court.  Pursuant to a Joint Motion for Remand, in a February 2012 Order, the Court remanded the claim for readjudication in accordance with the Joint Motion.  In January 2013, the Board remanded the Veteran's claim for further development.


REMAND

Pursuant to the prior remand, the Veteran was provided a VA examination in February 2013.  However, there is no supplemental statement of the case of record following the February 2013 VA examination.  38 C.F.R. § 19.31 (2014).  Thus, there is no indication of record that the claim was readjudicated by the Agency of Original Jurisdiction following that examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim, with consideration of all evidence of record, to specifically include the February 2013 VA examination.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

